Citation Nr: 1518344	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to October 1968.  He has been awarded the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for PTSD and tinnitus.  In March 2010, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in June 2013.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals VA treatment records dated through August 2012; such records appear to have been in the May 2013 SOC.  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND
The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Initially, the Board notes that additional evidence was associated with record after the issuance of the May 2013 SOC, to include a November 2014 VA Disability Benefits Questionnaire (DBQ).  The Veteran has not waived initial AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c) (2014).  However, as the Veteran's claims are being remanded for further development, as discussed below, the AOJ will have an opportunity to consider this evidence on remand.

The Veteran asserts that his military noise exposure while aboard the U.S.S. Blue, including noise associated with the firing its large guns, resulted in his tinnitus.  His Form DD-214 shows that he served as an engine mechanic and his exposure to noise has been conceded.

A June 2012 VA audiologist opined that it was less likely that the Veteran's tinnitus was secondary to his service-connected hearing loss as such tinnitus would be expected to be worse in the left ear or in both ears and the Veteran had stated that it was in his right ear only.  The audiologist also opined that there were no in-service complaints of tinnitus and, if tinnitus was secondary to in-service hearing loss, it would logical to conclude that the tinnitus would have occurred at the same time and the Veteran would have been aware of it during service.  The audiologist further opined that that the Veteran's reports regarding the frequency and duration of his tinnitus were not characteristic of tinnitus that was associated with noise exposure.  

However, the VA audiologist did not discuss the relevance or import of the Veteran's lay assertions regarding of ear ringing during service and constant tinnitus since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).   Moreover, while the audiologist found that the Veteran's tinnitus was not secondary to his service-connected bilateral hearing loss, he did explicitly address whether the tinnitus was caused or is aggravated by the service-connected bilateral hearing loss.

With regard to the claimed PTSD, the Veteran asserts that he suffers from such condition as a result of his combat service in Vietnam.  A March 2009 VA psychiatrist determined that the Veteran's psychiatric symptoms did not rise to the level of PTSD but noted that it was possible that he may have a delayed emergence of other symptoms.  However, a subsequent July 2009 VA treatment note indicates that a PTSD screening was positive, suggesting the possible worsening or emergence of psychiatric symptoms to warrant a PTSD diagnosis.  In addition, the Veteran has provided additional detail regarding the nature and severity of his psychiatric symptoms in a July 2013 submission.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claims for service connection for tinnitus and PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the AOJ should arrange to obtain an addendum opinion from the audiologist who examined the Veteran in June 2012.  The AOJ should only arrange for audiology examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The AOJ should also arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Roseburg VA Medical Center (VAMC), Puget Sound Health Care System (HCS) and the Eugene Community Based Outpatient Clinic (CBOC), and that records from these facilities dated through June 2012 are associated with the file; however, more recent records may exist.  The Board also notes that the May 2013 SOC indicates that records from the Roseburg VAMC dated through May 2013 had been electronically reviewed; however, such records have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Roseburg VAMC, Puget Sound HCS and the Eugene CBOC (since June 2012) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claims (to include evidence associated with the record after the issuance of the May 2013 SOC).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Roseburg VAMC, Puget Sound HCS and Eugene CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2012.  In addition, associate the outstanding, pertinent records from the Roseburg VAMC dated from July 2009 to May 2013, which were listed as having been electronically reviewed in the May 2013 statement of the case, with the record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period)

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the June 2012 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an audiologist or appropriate physician.

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated audiologist should render an opinion, based on accepted medical principles, that addresses the following:

a) With respect to current tinnitus, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or was otherwise incurred in service.  The examiner should discuss the significance, if any, the possible intermittent nature of the Veteran's reported tinnitus symptoms.

b) If not deemed medically related to service, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus was caused or is aggravated (worsened beyond the natural progression) by service-connected bilateral hearing loss.  If aggravation is found, the audiologist should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the audiologist must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset and continuity of symptoms.

All examination findings (if any), along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of the claimed PTSD. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should identify all current psychiatric diagnosis/es.  If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she should reconcile such findings with the results of the July 2009 PTSD screening.

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying  the diagnosis and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and which symptoms are related to the identified stressor(s). 

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service combat exposure and as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)..



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

